DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to the application, US 2021/0331924. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 6/28/2022 has been received and will be entered.
Claim(s) 1-9 is/are pending.
Claim(s) 1 and 9 is/are currently amended.
	The action is FINAL.

Response to Arguments
Claim Rejections – 35 U.S.C. §102
I. With respect to the rejection of Claim(s) 9 under 35 U.S.C. 102(a)(1) as being anticipated by EP 3093910 to Showa Denko KK (cited by Applicants, hereinafter “SD,” 11-2016; H01M 4/587), as understood, the Remarks rely on amendments. (Remarks of 6/28/2022 at 3). The amendments are persuasive for the rejection as previously set forth, however the amendment is believed to create written description issues. These are developed below. The rejection is WITHDRAWN.  

Claim Rejections – 35 U.S.C. §103
I. With respect to the rejection of Claim(s) 1-8 under 35 U.S.C. 103 as being unpatentable over US 2005/0074392 to Yang, et al. in view of: (i) Aghababazadeh, et al., Synthesis of carbon nanotubes on alumina-based supports with different gas flow rates by CCVD method, J. Phys.: Conf. Ser. 2006; 26(135): 135-138 (hereinafter “A at __”), the Remarks rely on amendments. (Remarks of 6/28/2022 at 4). The amendments are persuasive for the rejection as previously set forth. The rejection is WITHDRAWN.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claims 1-9 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 714.02 states: “Applicant should also specifically point out the support for any amendments made to the disclosure.” No such statement was made in the Remarks. 
Claim 9 has been amended to delete the word “composition,” narrowing the claim to “[a] carbon nanotube comprising 0.1% by mass or more of silicon.” Previously, this claim read on any composition containing nanotubes and the requisite silicon content. Now, the claim is interpreted as referring to a carbon nanotube with silicon as a dopant, replacing carbon atoms in the nanotube. This appears to be the intent expressed in the Remarks. (Remarks of 6/28/2022 at 3) (“In this way, it is clear that the nanotube itself comprises the silicon as part of the nanotube.”).  As understood, the Specification does not provide support for this construction. 
Details of the nanotubes are set forth at (S. 3: [0053]-[0057]). Paragraph [0057] is reproduced below:
[0057] Further, the carbon nanotube of the present invention is preferably a carbon nanotube composition containing 0.1% by mass or more of silicon. The upper limit is not particularly limited, but a carbon nanotube composition containing 5% by mass or less of silicon is preferable, and a carbon nanotube composition containing 2.5% by mass or less is more preferable.

This paragraph refers to the “composition,” not the nanotube. The Examples reinforce that the compositional details are referring to a bulk composition (nanotube, catalyst, carrier, etc.), and not a nanotube itself. See (S. 4: [0073]- “by heating CNTs to 800° C in the air … The Si content (mass %) contained in CNTs was evaluated.”) (emphasis added, noting that this refers to nanotubes in the plural versus “a carbon nanotube” as claimed). Finally, as understood, the only source of silicon taught in the Specification is that of the catalyst support. See e.g. (S. 2: [0030], [0034], [0035]). No silicon sources are introduced with the carbon sources, as in other doped carbon nanotube methods. See references applied below. Thus, one of skill in the art would not recognize possession of a single carbon nanotube with the compositional features claimed. Dependent Claims 1-8 import this issue. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim(s) 9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos-Delgado, et al., Chemical Vapor Deposition Synthesis of N-, P-, and Si-Doped Single-Walled Carbon Nanotubes, ACS Nano 2010; 4(3): 1696-1702 (with Supporting Information, hereinafter “C-D at __”). 

With respect to Claim 9, and notwithstanding the issues above, this claim requires “[a] carbon nanotube comprising 0.1% by mass or more of silicon.” C-D teaches a conventional CVD process for making carbon nanotubes. See e.g. (C-D at 1701 – Experimental). C-D teaches adding various precursors containing atoms that dope the carbon nanotubes. Id., see also (C-D at 1697, col. 1 – discussing silicon doping). C-D goes on to teach “We are confident that higher Si doping will result from the use of higher concentrations of MTMS during the synthesis.” (C-D at 1700, col. 1). This is understood as teaching a result-effective variable relationship between silicon content of the nanotube and the concentration of the precursor. Optimization of a result-effective variable does not impart patentability. MPEP 2144.05. 


II. Claim(s) 1-9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0074392 to Yang, et al. in view of:
(i) Aghababazadeh, et al., Synthesis of carbon nanotubes on alumina-based supports with different gas flow rates by CCVD method, J. Phys.: Conf. Ser. 2006; 26(135): 135-138 (hereinafter “A at __”), and further in view of:
(ii) Campos-Delgado, et al., Chemical Vapor Deposition Synthesis of N-, P-, and Si-Doped Single-Walled Carbon Nanotubes, ACS Nano 2010; 4(3): 1696-1702 (with Supporting Information, hereinafter “C-D at __”)..

With respect to Claim 1, this claim requires “heating a material (A) to 1200°C or higher, wherein a sum of masses of Al2O3 and SiO2 constitutes at least 90% of a total mass of the material (A) and a mass ratio of Al2O3/ SiO2 is in a range of 1.0 to 2.3.” Yang teaches a fluidized bed process (Yang 2: [0013]) and catalysts supported on combinations of supports. (Yang 3-4: [0051]) (“alumina (Al2O3), silica (SiO2) … and combinations thereof”). The metal loading likewise appears taught. (Yang 3: [0050]). Yang teaches the claimed temperatures. (Yang 4: [0054]; 5: [0059]). To the extent Yang may not teach the specific ratio of supports, this difference does not impart patentability.  “A” teaches carbon nanotube catalysts with mixed alumina/silica supports. (A entire reference). One such catalyst is Fe: Al2O3:SiO2 in molar ratios of 1:16:16. (A at 136).
1 mol of Fe is 55.847 g
16 mol of Al2O3 is 1631.361 g
16 mol of SiO2 is 961.344 g
The total mass is 55.847g + 1631.361 g + 961.344 g = 2648.552
The total mass of Al2O3 and SiO2 is 1631.361 g + 961.344 g = 2592.705
The mass ratio of the support to the total mass of the catalyst (i.e. “material (A)”) is 2592.705 / 2648.552 = 0.979 or 97.9%.
The mass ratio of Al2O3 / SiO2 is 1631.361 g / 961.344 g = 1.70
The above reads on the claim. The Periodic Table will be supplied if necessary/requested. 
Substitution is an obvious expedient. It reflects substitution of known components (i.e. the catalyst of A) for those of Yang to achieve predictable results, i.e. the growth of carbon nanotubes. This does not impart patentability. MPEP 2143, KSR. 
Claim 1 further requires “bringing a gas present in an environment in which the material (A) is being heated to 1200° C or higher, into contact with a feed gas for carbon nanotubes to generate the carbon nanotubes.” The temperatures and introduction of a feed gas is taught. (Yang 5: [0059]). 
Claim 1 has been amended to recite “[a] method for producing the carbon nanotubes according to claim 9.” The discussion accompaing “Rejection I” above is incorporated herein by reference. Notwithstanding the issues above, the silicon content is understood to be affected by the addition of and concentration of a silicon containing precursor. Optimizing this is well within the skill in the art, as reflected by C-D. 
As to Claim 2, the temperatures and introduction of a feed gas is taught. (Yang 5: [0059]).
As to Claim 3, contact with the carrier gas is taught. (Yang 8: [0077]). 
As to Claim 4, the density is taught. (A at 136, “Table 1”).
As to Claim 5, the discussion of Claim 1 is relied upon.
As to Claim 6, feed gas with catalysts and carbon sources are taught. (Yang 8: [0076]). 
As to Claim 7, the diameters are taught/reasonably suggested. (Yang 12: [0101]). 
As to Claim 8, the yields are taught/reasonably suggested. (Yang 15: [0135], “Table 2”). 
With respect to Claim 9, the nanotubes are reasonably taught/suggested. The discussion above is relied upon.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736